FREYER, Senior Judge
(concurring in part and concurring in the result):
I concur in all substantive aspects of Judge Mollison’s opinion, but I do not concur in his restrictive interpretation of our mandate. This case was not sent back to us for a limited hearing while our initial affirmance was left intact; it was sent back for reconsideration after our previous decision was set aside. If, upon reconsideration, the current members of the panel entertained a reasonable doubt of the appellant’s guilt or deemed the sentence inappropriate, should we, nevertheless, be compelled to affirm the findings and sentence, notwithstanding Article 66, 10 U.S.C. § 866, because to do otherwise would exceed our mandate? Similarly, I see no obstacle to our reconsidering any other non -Minnick issues, such as the application of Military Rule of Evidence 305. Not only does the mandate not expressly limit our reconsideration to Minnick issues, but it also does not do so by operation of law, cf., United States v. Montesinos, 28 M.J. 38 (C.M.A.1989), since the previous affirmance of the U.S. Court of Military Appeals was, itself, set aside by the order of the U.S. Supreme Court. It seems to me that the only way we could violate the mandate would be by refusing to consider the case in light of Minnick v. Mississippi. Consequently, I believe that our order permitting supplemental assignments of error was well within our discretion under the mandate.
Having said that, I agree that the consultation between the appellant and his lawyer, Lieutenant Stallings, however that lawyer came to be assigned, was not pursuant to the appellant’s expression of a desire for the assistance of an attorney in dealing with custodial interrogation by the police and, hence, was not an exercise of his Miranda rights. In addition, I believe that, although the investigations conducted by the Naval Investigative Service and the City of Chesapeake did merge during the trip to Gaeta, they un-merged at the point where the City of Chesapeake assumed full prosecutorial jurisdiction and custody over the appellant and his accomplice pursuant to civilian arrest warrants shortly before the critical 31 July 1985 statement was taken from the appellant by Officer Griggs. I concur in affirming the findings of guilty and the sentence.